Beardsley, J.
This is an appeal from a judgment of the Superior Court for New Haven County.
The action was originally brought to the May term, 1887, of the District Court of Waterbury. After the first day of January, 1888, judgment was rendered by that court in favor of the defendant, and the plaintiff appealed from that judgment to the Superior Court for New Haven County. That court rendered judgment dismissing the case for want of jurisdiction. The question whether the Superior Court had jurisdiction of the appeal is the only one presented by the record.
*334It is admitted that if the appeal had been taken before the first day of January, 1888, when the revision of 1887 went into effect, it would, under the statute then in force, have been properly taken to the Superior Court, but the defendant claims that the statute giving the Supreme Court of Errors jurisdiction of such appeals, first found in that revision, section 1129, abolishes the jurisdiction of the Superior Court in respect to cases pending when it went into effect, as well as to those which were brought after-wards.
The defendant would be right in this claim if that statute stood alone. But the application of the statute is limited to cases brought after it went into effect, by a special provision of the revised statutes. Section 4016 provides that “ all public laws not contained in the foregoing titles * * *; and all public laws except such as by particular provision and this title are continued in force, are repealed.” And section 4017 is as follows :—
“Said repeal shall not impair or affect any act done or any right accruing, accrued, or acquired; and all matters, civil or criminal, commenced by virtue of the laws so repealed, and pending on the first day of January, 1888, may be prosecuted and defended to final effect, in the same manner as they might under the laws existing on the thirty-first day of December, 1887, unless it shall be otherwise specially provided by law.”
By virtue of this provision the statute referred to has no relation to suits brought before it went into operation. Not merely the rights of the parties existing at the time when such suits were instituted are unaffected by it, but also the manner of proceeding in them. Such cases are subject to the old statute as if it had not been repealed by the new one enacted.
The judgment of the Superior Court is erroneous and is reversed.
In this opinion the other judges concurred.